 


114 HR 2792 IH: Manufacturers First Act of 2015
U.S. House of Representatives
2015-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2792 
IN THE HOUSE OF REPRESENTATIVES 
 
June 16, 2015 
Mr. Grothman introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To require that any revision to, or establishment of, a national primary or secondary ambient air quality standard be made by statute, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Manufacturers First Act of 2015. 2.Revision to, or establishment of, national ambient air quality standards by statute onlyExcept as provided by a Federal statute enacted after the date of enactment of this Act— 
(1)the national primary and secondary ambient air quality standard for any air pollutant under section 109 of the Clean Air Act (42 U.S.C. 7409), as in effect on the date of enactment of this Act, shall remain in effect; and (2)notwithstanding any provision of the Clean Air Act (42 U.S.C. 7401 et seq.), the Administrator of the Environmental Protection Agency may not issue, implement, or enforce— 
(A)any revision to any such standard; or (B)any new such standard.  
 
